Citation Nr: 1024127	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for status post lumbar 
laminectomy with degenerative joint disease (DJD) and 
recurrent right sciatica, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from October 1989 to 
August 1993.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in December 2008 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions by providing appropriate VCAA notice and a VA 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to acquired psychiatric disability, 
to include attention-deficit hyperactivity disorder (ADHD), 
depression, panic disorder and posttraumatic stress disorder 
(PTSD), has been raised by the record (specifically in a 
statement signed in March 2009), but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected status post lumbar 
laminectomy with DJD and recurrent right sciatica is not 
manifested by unfavorable ankylosis of the thoracolumbar 
spine, or incapacitating episodes of at least 6 weeks during 
the last 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 40 percent for the Veteran's service-connected 
status post lumbar laminectomy with degenerative joint 
disease (DJD) and recurrent right sciatica have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.124a and Codes 5293 (2001), Code-5243 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 
2006 and January 2009, subsequent to the May 2005 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the March 2006 and January 2009 notices were not 
provided prior to the May 2005 adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in January 
2007 supplemental statement of the case (following the 
provision of notice in March 2006) and March 2010 
supplemental statement of the case (following the provision 
of notice in March 2006 and January 2009).  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the February 2005, March 2006, and January 2009 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claim.

Overall, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained VA and private treatment records, assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
VA examinations in March 2005 and October 2009.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




Laws and Regulations


Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The present appeal involves the Veteran's claim that the 
severity of his service-connected status post lumbar 
laminectomy with DJD and recurrent right sciatica warrants a 
higher disability rating.   The Board notes at the outset 
that the RO acknowledged that the current 40 percent rating 
was assigned under prior rating criteria; specifically, Code 
5293.  That Code for intervertebral disc syndrome 
contemplated sciatic neuropathy.  The RO had determined that 
the disc syndrome was severe; recurring attacks, with 
intermittent relief.  However, at the time of Veteran's 
current increased rating claim, new criteria had been placed 
into effect.  

The current general rating formula provides for disability 
ratings under Diagnostic Codes 5235 to 5243, unless the 
disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted where flexion of the thoracolumbar spine 
is greater than 30 degrees, but not greater than 60 degrees;  
a 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The Board notes that sciatica is rated under Diagnostic Code 
8520 for paralysis of the sciatic nerve.  A 10 percent rating 
is warranted for mild incomplete paralysis of the sciatic 
nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating is warranted for moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating is 
warranted for severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy.  A maximum rating of 80 
percent is warranted for complete paralysis of sciatic nerve; 
the foot dangles and drops, not active movement possible of 
muscles below the knees, flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Factual Background

When the Veteran was afforded a VA examination in March 2005, 
he reported daily low back pain since 1991 that had 
progressively worsened.  He also reported experiencing entire 
right leg numbness.  The Veteran rated his pain a 7 on a 
scale of 1 to 10 (with 10 being the most severe).  The 
Veteran reported that he had not had back spasms that forced 
him to bed rest.  He stated that he had numbness in his legs 
that lasted only for a few minutes and resolved with 
positional changes.

Upon physical examination, it was observed that the Veteran 
did not use an assistive device.  Flexion was to 90 degrees, 
and extension, lateral flexion and bilateral rotation were to 
30 degrees.  The VA examiner diagnosed status post lumbar 
laminectomy with residual scar and degenerative joint disease 
(DJD) with recurrent right sciatica as described.

Susan M. Estes, NP-C examined the Veteran in January 1996.  
She observed that the Veteran's gait was slightly antalgic on 
the right.  The assessment was herniated nucleus pulposus, 
L5-S1, radiculopathy, degenerative disk disease (DDD), and 
low back pain.  

The Veteran was afforded another VA examination in October 
2009.  The Veteran reported daily back pain, numbness in his 
entire right leg, with no pain/sciatica to the left leg.  The 
Veteran reported pain and stiffness, and fatigability and 
lack of endurance.  He complained of recurrent spasms.

Upon physical examination, the VA examiner observed that 
flexion was to 65 degrees with pain noted with repetition 
from 55 to 65 degrees mainly due to pain; lateral bending 
right was to 16 degrees with pain; left to 22 degrees with 
pain; extension was to 15 degrees with pain; rotation 
bilaterally was to 30 degrees with pain at the end of the 
motion.  The examiner commented that following 3 repetitions, 
there may be an additional 10 degrees loss of forward flexion 
mainly due to pain, with no fatigue, no impaired endurance, 
no weakened movement, no incoordination, no instability, and 
no excessive flares.  The VA examiner diagnosed lumbar spine 
status post lumbar laminectomy with residuals of well-healed 
scar, limited motion, DJD, DDD, and recurrent right sciatica 
secondary to the back; and decreased sensation to pin prick 
right side of the foot, with S1 radiculopathy.  The VA 
examiner commented that the Veteran's residuals of the lumbar 
laminectomy with well-healed scar and moderate DDD and DJD 
were moderate in severity.  The VA examiner noticed that the 
Veteran had limited motion and right sciatica (S1 
radiculopathy).  He stated that the Veteran had neurological 
findings of mild decreased sensation to pinprick on the right 
side of the foot with S1 radiculopathy.  He further stated 
that there is no weakened movement.  He stated that there was 
limited motion, which was mainly due to pain.  
  
Analysis

After reviewing the totality of the evidence in light of 
applicable rating criteria, the Board is unable to find that 
a rating in excess of 40 percent is warranted.  Even 
considering an additional loss of 10 degrees flexion due to 
pain per the October 2009 examiner's estimate, the Veteran's 
forward flexion is still to about 45 degrees.  See generally  
DeLuca v. Brown, 8 Vet. App. 202 (1995).Under the current 
general rating formula, this would warrant only a 20 percent 
rating.  The Board acknowledges that sciatica is a component 
of the back disability, but the evidence shows no more than 
moderate sciatica which under Code 8520 for paralysis of the 
sciatic nerve would only warrant a 20 percent rating.  In 
this regard, the October 2009 examination findings straight 
leg raising to about 40 degrees on the right side with only 
mild decreased sensation on the right lateral side of the 
foot.  Both knee jerks and ankle jerks were equal 
bilaterally.  No focal weakness was noted.  In other words, 
under the new criteria, a 20 percent rating for limitation of 
flexion and a separate 20 percent rating for sciatica would 
be warranted.  This would not benefit the Veteran as his 
current rating is already 40 percent under the old criteria 
which contemplated the totality of the symptoms under that 
one rating.  

With regard to the possibility of a rating in excess of 40 
percent under the current criteria for intervertebral disc 
syndrome, there is no showing of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months to warrant the next higher rating of 60 percent.  
In fact, the Veteran denied incapacitating episodes at the 
time of the 2009 examination.  

The Board acknowledges the Veteran's assertion that his back 
disability has become more severe over the past several 
years, and a comparison of the findings in March 2005 with 
the 2009 findings supports his assertion.  Nevertheless, the 
Board is bound by regulatory rating criteria.  The evidence, 
viewed in the light most favorable to the Veteran, is against 
a finding that a rating in excess of 40 percent is warranted 
at this time under applicable rating criteria.  Given the 
increase in impairment over the past few years, it may very 
well be that the disability will increase in the future.  If 
so,  the Veteran may always file an increased rating claim.  
However, the Board must look to the disability picture as 
reflected by the evidence now of record, and for the reasons 
outlined above, a higher rating under current rating criteria 
is not warranted at this time, or at any time during the 
period contemplated by this appeal.  Hart.  As the 
preponderance of the evidence is against a rating in excess 
of 40 percent, the doctrine of reasonable doubt is not for 
application. 

Extraschedular Evaluation

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.

In a statement received in September 2005, the Veteran wrote 
that he has not had to miss work, but noted that he only 
worked three days a week.  A January 2006 private treatment 
report shows that the Veteran worked as a respiratory 
therapist at a hospital.  The Veteran reported that some of 
his days are physically demanding making it very difficult 
for him to finish an eight-hour day.  The October 2009 VA 
examination report shows that the Veteran was employed.  
There is no doubt some impact on his employment, but the 
current schedular rating fully contemplates such impairment.  
For these reasons, referral for extraschedular consideration 
is not warranted.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


